SECURITIES AND EXCHANGE COMMISSION FORM 20-F/A (Mark One) [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number CityView Corporation Limited (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Western Australia, Australia (Jurisdiction of incorporation or organization) Level 9, 28 The Esplanade, Perth, Western Australia 6000 (Address of principal executive offices) Mr Paul Williams, (61-8) 9226 4788, paulw@cityviewcorp.com, address (above) (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) 1 Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Securities registered or to be registered pursuant to Section 12(g) of the Act. Ordinary Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 333,692,632 ordinary shares as at December 31, 2007 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No 2 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer ” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by the International Accounting Standards BoardXOther If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No X Additional Disclosure and Amendments We have amended our Form 20-F for the year ended December 31, 2007 to include additional disclosure and amendments. Additional disclosure and amendments are as follows: Page Description 11 Item 4.B amended/disclosure 25 & 26 Item 15 amended/disclosure 40 Note 1.B amended/disclosure 3 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Providing information called for in Item 1 is not required for filing a Form 20-F as an Annual Report under the Exchange Act.Nevertheless, the Company is providing its "Corporate Directory" updated form as it appeared in the Annual Report for the year ended December 31, 2007 as filed with Australian Stock Exchange Limited on March 31, 2008. Directors P M Smyth Chief Executive Appointed March 6, 2006 P G H Smith Director Appointed July 3, 2007 N P Hoexter Director Appointed July 5, 2007 P A de Chazal Director Appointed July 19, 2007 R J F Brothers Director Appointed December 4, 2007 Mahmood al Ansari Director Resigned July 3, 2007 John Jacoby Director Resigned July 31, Company Secretary Paul Williams Appointed July 31, 2007 John Jacoby Resigned July 31, 2007 Registered Office Level 9, 28 The Esplanade PerthWestern Australia6000 Principal Place of Business Level 9, 28 The Esplanade PerthWestern
